DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 3 is/are objected to because of the following informalities:  “the element acoustic detection elements” should be -- the acoustic detection elements --.  Appropriate correction is required.
Claim(s) 15 is/are objected to because of the following informalities:  “the storage unit” should be -- a  storage unit --.  Appropriate correction is required.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 

The claim limitations for Claim 1
information generating unit, wherein “unit” is the nonce term, “generate image data based on signals acquired by a plurality of elements receiving acoustic waves” is the functional language, and the term is not modified by any structure.
selecting unit, wherein “unit” is the nonce term, “to select from the signals stored” and the term is not modified by structure.  The memory unit is selecting from signals stored in the storing unit does not amount to structure.

The claim limitations for Claim 11
display controlling unit, wherein “unit” is the nonce term, “to cause a display unit to display an image based on image data” is the functional language, and the term is not modified by structure.  The display controlling unit being coupled to the display unit sensor does not amount to structure. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Upon reviewing the specification, the claim elements correspond to the following features:

The claim limitations for Claim 1
information generating unit: element 112, Fig. 1 of hardware; the implied corresponding hardware structure disclosed is graphic processing unit (Para 0056 of the PGPUB)
selecting unit: element 125, Fig. 1 of which the disclosure implied to be software or hardware to select; the implied corresponding algorithm or hardware structure disclosed a physical circuit or program module (Para 0057 of the PGPUB)

The claim limitations for Claim 11
display controlling unit: element 112, Fig. 1 of hardware; the implied corresponding hardware structure disclosed is graphic processing unit (Para 0034 & 0056 of the PGPUB)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-7, 9, 11 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (U.S. Patent Application 2015/0374312 A1) and further in view of KAMEE et al. (U.S. Patent Application 2016/0331218 A1).
Note:  In view of the numerous pending 112 rejections as described above, the rejection herein is as best understood by the Examiner. 
Claim 1:  Sato teaches –  
An information acquiring apparatus (Figure 1), the image forming apparatus comprising:
a transducer array (Figure 1, Element 200, 300 & 400) including:
a light exit end (Figure 1, Element 200) optically coupled to a light source (Figure 1, Element 100) configured to generate a plurality of pulsed lights having wavelength (Para 0040)
a plurality of element groups, each of the element groups having a plurality of acoustic detection elements configured to receive acoustic waves generated from a subject in response to a light irradiation from the light exit end and output a plurality of reception signals (Figure 1, Element 300), and
a support member configured to support the plurality of element groups (Figure 1, Element 400)
a storage unit configured to store signal data in association with the plurality of reception signals output from the plurality of acoustic detection elements (Figure 1, Element 600 and Para 0068) and  
at least one processor configured to function as:
a selecting unit configured to select an element group out of the plurality of element groups and obtain signal data in association with the selected element group from the storage unit [element selecting unit 500 serves to select an acoustic detection element to be actually used and connect the acoustic detection element to be used to the signal processing unit] (Para 0063) and
an information generating unit [processing unit][GPU] (Para 0016, 0030 & 0066-0067 and Figure 1, Element 600) configured to 
generate image data indicating subject information of the subject based on the signal data obtained from the storage unit [A storage unit of the signal processing unit] (Para 0068) ,
Sato fails to teach light switching and a selecting unit for selecting a common group.  However, Kamee teaches – 
light source that can be switched [a light source controller which controls lighting of the laser emitting elements] [a second laser emitting group which includes any one of the laser emitting elements is controlled by the light source controller] (Para 0007)
wherein, if the information generating unit generates the image data corresponding to the light irradiation with two different wavelengths [ emit laser light rays different in wavelength] 
the selecting unit is configured to select a common element group for both wavelengths [the first laser emitting group and the second laser emitting group include a first common laser emitting element] (Para 0007) in order to acquire an image with high accuracy (Para 0059)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sato to include the light switching and selecting unit as taught by Kamee in order to acquire an image with high accuracy (Para 0059).
Claim 3/1:  Sato teaches wherein the plurality of acoustic detection elements are divided into the plurality of acoustic detection element groups (Element 301 & 302) are divided into the plurality of element groups  (Element 301 & 302) and wherein the selecting unit (Figure 1, Element 500) is configured to select part of the plurality of element groups to generate the image data so as to select the signal data corresponding to the element acoustic detection elements included in the selected element groups (Para 0097).
Claim 4/3/1:  Sato teaches wherein the plurality of acoustic detection elements are disposed so that directional axes of the plurality of acoustic detection elements concentrate (See Figure 4A & 4B; Para 0092 & 0056 and Element 301 & 302)
Claim 5/4/3/1:  Sato teaches wherein the plurality of acoustic detection elements are divided into the plurality of element groups, so that the plurality of acoustic detection elements included in each of the element groups are dispersed in an approximately uniform manner with respect to a region where the directional axes concentrate (See Figure 4A & 4B; Para 0092 & 0056 and Element 301 & 302).
Claim 6/3/1:  Sato teaches wherein the plurality of acoustic detection elements are divided into the plurality of element groups, so that the plurality of acoustic detection elements included in each of the plurality of element groups are isotropically disposed (See Figure 4A & 4B; Para 0092 & 0056 and Element 301 & 302).
Claim 7/3/1:  Sato teaches wherein the plurality of acoustic detection elements are supported by a hemispherical or spherical crown-shaped support unit (Para 0052), and wherein, in each of the plurality of element groups, the plurality of acoustic detection elements included in each element group are dispersed in an approximately uniform manner from the center of curvature of the supporting unit (See Figure 4A & 4B; Para 0092 & 0056 and Element 301 & 302).
Claim 9/1:  Sato teaches wherein the plurality of acoustic detection elements are disposed so as to be a plurality of spirals (See Figure 4A & 4B; Para 0092 & 0056 and Element 301 & 302), and wherein the selecting unit (Figure 1, Element 500) selects the signals to generate the image data by selecting part of the plurality of spirals (Para 0097).
Claim 11/1:  Sato teaches wherein the information generating unit [processing unit][GPU] (Figure 1, Element 600) is configured to generate the image data for each light irradiation based on the data output from the part of the plurality of acoustic detection elements (Para 0066, 0086 and Elements 301), and wherein the at least one processor is further configured to function as a display controlling unit configured to cause a display to display an image based on the image data, for each light irradiation, as displaying of the image data (Claim 15).
Claim 15:  Sato teaches a display method for an image generated based on signal data acquired by a transducer array (Figure 1, Element 200, 300 & 400 and Para 0042 & 0045) including:
a light exit end (Figure 1, Element 200) optically coupled to a light source (Figure 1, Element 100) configured to generate a plurality of pulsed lights having wavelength (Para 0040)
a plurality of element groups, each of the element groups having a plurality of acoustic detection elements configured to receive acoustic waves generated from a subject in response to a light irradiation from the light exit end and output a plurality of reception signals (Figure 1, Element 300)
the method comprising: 
storing in the storage unit configured to store signal data in association with the plurality of reception signals output from the plurality of acoustic detection elements (Figure 1, Element 600 and Para 0068)
selecting an an element group out of the plurality of element groups and obtain signal data in association with the selected element group from the storage unit [element selecting unit 500 serves to select an acoustic detection element to be actually used and connect the acoustic detection element to be used to the signal processing unit] (Para 0063)
generating image data based on the signals output from part of the plurality of elements (Para 0066, 0086 and Elements 301), and 
Sato fails to teach light switching and a selecting unit for selecting a common group.  However, Kamee teaches – 
light source that can be switched [a light source controller which controls lighting of the laser emitting elements] [a second laser emitting group which includes any one of the laser emitting elements is controlled by the light source controller] (Para 0007)
wherein, if the image data is generated corresponding to the light irradiation with two different wavelengths [emit laser light rays different in wavelength] 
a common element group for both wavelengths is selected [the first laser emitting group and the second laser emitting group include a first common laser emitting element] (Para 0007) in order to acquire an image with high accuracy (Para 0059)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sato to include the light switching and selecting unit as taught by Kamee in order to acquire an image with high accuracy (Para 0059).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (U.S. Patent Application 2015/0374312 A1) and KAMEE et al. (U.S. Patent Application 2016/0331218 A1) further in view of Kario et al. (CN 1660008 A; foreign patent and English translation enclosed herein).
Claim 8/3/1:  Sato teaches wherein the signal data is to be stored in storage areas of the storage unit in association with each set of the plurality of element groups (Para 0097).
	Sato and Kamee fail to teach continuous storage.  However, Kario teaches continuous storage [continuously stored] in order to reduce the necessary storage capacity [can reduce the necessary storage capacity] (See highlighted portion on Page 6 of the attached English translation)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sato and Kamee to include the continuous storage as taught by Kario in order to reduce the necessary storage capacity (See highlighted portion on Page 6 of the attached English translation).

Response to Arguments
Applicant’s arguments, see Page 9-10, filed 02/04/2022, with respect to 35 U.S.C. § 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C. § 112 (b) rejections of the Claims have been withdrawn.
Applicant’s arguments, see Page 11, filed 02/04/2022, with respect to 35 U.S.C. § 112(a) rejections have been fully considered and are persuasive.  The 35 U.S.C. § 112(a) rejections of the Claims have been withdrawn. 
 Applicant’s arguments, see Page 12, filed 02/04/2022, with respect to Claim Objection have been fully considered and are persuasive.  The Objection of the Claims have been withdrawn.  However in the rejection above, other Claim Objections are pending.
Applicant’s arguments with respect to claim(s) 1, 3-11 & 15 have been considered but are moot because the new ground of rejection does not rely on the manner in which the references are applied in the prior rejection of record.  No pertinent arguments remain as the arguments are directed to the claimed subject matter of the common group selection.  
The rejection is deemed proper and is hereby maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947. The examiner can normally be reached Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Helene Bor/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793